Citation Nr: 0804939	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
Post Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to August 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PTSD, rated at 30 
percent disabling, effective from June 19, 2003.

In his substantive appeal, the veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the veteran was informed by letter 
that the hearing was scheduled for August 22, 2006.  The 
veteran failed to report for the scheduled hearing.  He also 
did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).  The veteran did 
receive a RO hearing in February 2006, and that hearing 
transcript is of record.


FINDING OF FACT

The veteran's PTSD is manifested by difficulty sleeping, 
night sweats, discomfort in crowded places, occasional 
depression and mild anxiety.  The veteran does not experience 
any impairment in speech, judgment, or thought processing 
productive of reduced reliability and productivity in 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for PTSD where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Score from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Score from 51 
to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).




II.  Analysis 

In a January 2005 rating decision, the veteran was granted 
service connection for PTSD, evaluated at 30 percent 
disabling.  The veteran contends that his PTSD merits an 
evaluation higher than 30 percent.  

Before the veteran was diagnosed with PTSD, he had been 
admitted for psychiatric evaluation and Axis I bipolar 
disorder was diagnosed.  Medical records from November 2001 
show that the veteran's bipolar disorder was severe and well 
documented.  The veteran was admitted into the Jansen 239 
bipolar mania study.  He was placed on medications and then 
switched to Seoquel and Carbatrol when he did not respond to 
the initial medications.  The veteran was thought to be doing 
better and then a stressful situation caused him to relapse.  
He was readmitted to the hospital in January 2002 to manage 
his mania.  The examiner found the veteran to be intelligent 
and engaging, with impaired judgment due to his mania.  His 
memory was unaffected and his affect was appropriate to time 
and place. 

At the veteran's hearing in February 2002, he testified that 
he has had a girlfriend for the past several years.  He 
testified that the relationship has gone smoothly and that he 
maintains almost no other relationships except with family.  
He testified that he finds that he becomes isolated or wants 
to seek isolation.  He is currently taking classes in 
psychology at Arizona State University and finds that he is 
doing well academically.  He considers himself to be 
"sexually awkward at this time and very uncomfortable in 
social circumstances."  The veteran's father testified at 
the hearing and stated that at one point the veteran "was a 
little bit violent."  "He may not remember it but he 
punched me pretty good one time ... which he has never done in 
his life."  The father also testified that the veteran has 
been steadily improving since he went home for Christmas.  
The father stated that he has more of a "can do spirit" 
now.

VA treatment records from May 2002 show that the veteran was 
having recurring memories of experiences in the Gulf war and 
saw images of the dead and injured.  The veteran is on 
medication for depression.  He reported a low amount of 
alcohol use since he started taking Wellbutrin in March 2002.  
The examiner reported that he was alert to time, place and 
person.  He was casually dressed and made good eye contact 
with the examiner.  His affect was restless and he was 
continuously fidgeting with his hands.  His thoughts were 
logical and organized, and he denied hallucinations.  There 
was no evidence of delusions or paranoia.  His memory, 
insight and judgment were good.  The examiner stated that he 
was neither a danger to himself nor to others.  The veteran 
was diagnosed with Axis I bipolar disorder. 

VA treatment records from June 2003 stated that the veteran 
was being followed for mood swings of both depression and 
mania.  The veteran was involved in volunteer, activist and 
political activities.  He was also writing for several hours 
a day.  The veteran was casually dressed, neatly groomed, had 
good eye contact and was pleasant and cooperative.  He denied 
any hallucinations or delusions and his level of anxiety was 
mild.  Once again bipolar disorder was diagnosed.

In August 2003, the veteran presented for an evaluation of 
his PTSD.  The doctor noted that the veteran was casually 
dressed, neatly groomed and made good eye contact.  The 
veteran had hyperverbal speech with abundant detail, but was 
easily redirected.  He had recently reduced his 
antidepressant medication and experienced increased 
depression.  He reported a mild level of anxiety.  He said he 
experiences avoidance behavior and intrusive thoughts of the 
war.  The examiner diagnosed Axis I bipolar disorder and 
chronic PTSD.  Dr. L. M. also submitted a letter stating: 
"The veteran is enrolled in the mental health clinic... for 
treatment of bipolar disorder.  He also presents with 
symptoms consistent with PTSD."  

In October 2003, the veteran reportedly had mood swings and 
he felt that he had slowed down.  He also reportedly had no 
motivation, energy or creativity.  He reported sleeping too 
much.  He stated that he was still involved with volunteer, 
activist and political activities.  The examiner reported 
that his affect was constricted.  His insight and judgment 
were intact, memory and concentration were improving and 
thought processes were a little slowed.  

The veteran was afforded a VA examination in December 2004.  
The examiner found the veteran to have good memory, normal 
speech, no delusions or hallucinations, euthymic mood and 
good judgment.  The veteran stated that he is unable to 
handle stress.  He was employed with Green Peace from 
September 2001 to January 2002, and stated that he stopped 
working because he had a "breakdown."  The veteran stated 
that he was a combat engineer while in service and saw heavy 
fighting and combat deaths.  He was also deeply affected by 
seeing many refugee children.  The veteran added that he was 
first treated for his mental health in 2000 when he was 
hospitalized for a manic episode.  At the examination, the 
veteran reported experiencing stressors from the Persian 
Gulf, mainly in the form of intrusive thoughts.  He stated 
that he has problems falling asleep and experiences night 
sweats about five times a month.  He feels discomfort in 
crowded places and irritability about things over which he 
has no control.  He reports that his temper is satisfactory 
but that a couple of times a year he will says things that 
are verbally cruel.  He reports that he is never physical 
with his temper.  The veteran reported that he exercises on a 
regular basis and enjoys writing and socializing with other 
writers.  

The examiner noted that the veteran's immediate, recent and 
remote memories were good, and he was oriented in all 
spheres.  The veteran had normal speech with a noticeable 
change in emotion when he talked about the war, but his 
thought processes were spontaneous and abundant.  No 
delusional or hallucinatory evidence or suicidal or homicidal 
ideation was present.  The examiner also stated that his 
judgment and insight were good.  The examiner diagnosed Axis 
I bipolar disorder and chronic PTSD.  The GAF score was 67.

The veteran's most recent VA treatment records from June 2006 
show that the veteran is still in a long-term relationship.  
The veteran had good eye contact, good judgment and was 
capable of making decisions.  The examiner reported that the 
veteran's attitude was related and appropriate to the 
situation and that his mood was euthymic.  The veteran also 
reportedly enjoyed scuba diving and exercising regularly.  
The veteran denied suicidal ideations and denied any violent 
tendencies.  The GAF score was 75.

After a careful review of the veteran's history, the Board 
determines that his evaluation at 30 percent for PTSD is 
appropriate.  As stated above, in order to receive a 50 
percent evaluation, the veteran would need to show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The veteran has shown that he gets nervous in social 
situations and that he has minimum contacts outside his 
girlfriend and his family.  However, he has had the same 
long-term girlfriend with whom he reported he has a smooth 
relationship.  He also gets along with his parents and his 
siblings.  He continues to do activities such as volunteering 
and social activism.  He also continues to exercise.  
Furthermore, the veteran goes to classes at Arizona State 
University and reports that he is performing well in these 
classes.  

Additionally, he does not have speech that is affected, 
circumstantial or stereotyped.  He does not experience panic 
attacks, he only experiences mild anxiety.  Furthermore, his 
memory is completely intact.  The only documentation of 
memory loss was in August 2003 when Dr. L.M. stated that his 
memory was getting better.  The veteran also comprehended all 
that was asked of him and showed no impaired judgment.  While 
the veteran's father testified at a hearing that the veteran 
had punched him, this appears to be an isolated incident that 
has not since occurred.  The veteran has not displayed any 
other signs of violence either towards himself or towards 
others.  There is no evidence of delusions or hallucinations, 
or suicidal or homicidal ideation.

The Board finds that the veteran's PTSD more closely 
approximates the evaluation of 30 percent, as the evidence 
does not show occupational and social impairment with reduced 
reliability and productivity.  The veteran's PTSD is 
productive of no more than occasional decreases in his 
writing and creativity and depression, with mild anxiety, and 
sleep impairment.  By history and currently, the veteran's 
PTSD overall has not been productive of impairment in speech, 
thinking, insight or judgment, and his affect as been 
consistently appropriate for the situation.  He also has been 
and remains in a serious long-term relationship and 
functioning at an extremely high level.  His PTSD GAF scores 
range from 67-70, which thereby represents someone who is 
moderately to mildly impaired.  The GAF scores are also 
consistent with the clinical findings of record.

The Board acknowledges that prior to 2003 the veteran 
received treatment for a bipolar disorder.  However, the 
veteran's disability picture in this regard is not for 
consideration.  Since service connection for PTSD has been in 
effect, the veteran's disability picture due solely to PTSD 
has been 30 percent disabling and no more.  

In conclusion, after reviewing the evidence the Board 
determines that since service connection has been in effect, 
the veteran's PTSD has been appropriately rated as 30 percent 
disabling.  A preponderance of the evidence is against the 
veteran's claim, and in so concluding, the benefit-of-the-
doubt doctrine is not for application.  The claim is denied.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in October 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claims to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West, 2002) and 38 C.F.R. § 3.159(b) (2007).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

In any event, it is noted that notice of the type of evidence 
necessary to establish an increased rating was issued to the 
veteran in October 2005 and in March 2006.  Furthermore, an 
additional Dingess notice was sent to the veteran in April 
2006 informing him of specific evidence needed to prove his 
increased rating claim, such as statements from employers 
regarding how his condition has affected his ability to work.  
While these notices were sent after the rating decision, the 
veteran was given the option of attending a hearing to 
provide evidence to bolster his claim.  The veteran failed to 
appear for his hearing.  

It is acknowledged that the Court has recently held that for 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

As previously noted, the RO provided notice to the veteran in 
October 2005, March 2006 and in April 2006 of what was needed 
to establish an increased rating for PTSD.  The veteran was 
instructed to provide medical evidence showing that the PTSD 
has increased in severity.  The veteran was also sent a PTSD 
questionnaire which assisted the veteran in establishing his 
entitlement to benefits.  Nonetheless, to the extent that the 
notices are defective in content and timeliness, the Board 
finds that the veteran has not been prejudiced.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim for an increased rating, which is 
shown by his statements set forth on substantive appeal.  See 
VA Form 9.  The veteran argued that a 50 percent rating was 
warranted because of impairment in his short-term memory, 
disturbances in motivation (which is very low), and 
difficulty with maintaining social relationships.  He added 
that his speech continues to decline and he has difficulty 
expressing his thoughts.  A review of the record demonstrates 
that the veteran has had ample opportunities to meaningfully 
participate in the adjudicative claims process.  Any error or 
deficiency in this regard is harmless, and not prejudicial.  

The Board finds that the duty to assist has been met.  The 
veteran's service medical records, VA treatment records and a 
VA examination are associated with the claims file.  

The Board finds that there is no reasonable possibility that 
further assistance would aid the veteran.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).






ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


